955 F.2d 764
293 U.S.App.D.C. 436
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.INDUSTRIAL BANK OF WASHINGTONv.TECHMATICS TECHNOLOGIES, INC., et al., Officepro, Inc., Appellant.
No. 91-5142.
United States Court of Appeals, District of Columbia Circuit.
Feb. 25, 1992.

Before HARRY T. EDWARDS, SENTELLE and RANDOLPH, Circuit Judges.

JUDGMENT
PER CURIAM

1
This case was considered on the record from the United States District Court for the District of Columbia and on briefs and oral argument presented by the parties.   After full review of the issues presented, the court concludes that appropriate disposition of the appeal does not warrant an opinion.   See D.C.Cir.Rule 14(c).   For substantially the reasons stated by Judge Harris in his opinion below,  see Industrial Bank of Washington v. Techmatics Technologies, Inc., 763 F.Supp. 629 (D.D.C.1991), it is


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.